111 Huntington Ave., Boston, Massachusetts02199-7632 Phone 617-954-5000 May 5, 2015 VIA EDGAR United States Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: Massachusetts Investors Trust (the “Trust”) (File Nos. 2-11401 and 811-203);Post-Effective Amendment No. 104 to Registration Statement on Form N-1A Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter on behalf of the Trust as certification that the Prospectus and the Statement of Additional Information for the Trust do not differ from those contained in Post-Effective Amendment No. 104 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A.The Amendment was filed electronically on April 29, 2015. Please call the undersigned at (617) 954-4085 or Keli Davis at (617) 954-5873 with any questions you may have. Very truly yours, THOMAS H. CONNORS Thomas H. Connors Vice President & Senior Counsel THC/bjn #39378
